Citation Nr: 1409238	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision in which the RO denied service connection for hearing loss of the right ear and tinnitus.  

In December 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's January 2014 Appellant's Brief.  The remainder of the documents in the Virtual VA file is duplicative of the evidence in the paper claims file.  

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. The Veteran has a right ear hearing loss disability for VA purposes.

2. The Veteran's right ear hearing loss disability is at least as likely as not due to noise exposure incurred in service.
3. The Veteran's tinnitus is related to noise exposure incurred in service.


CONCLUSIONS OF LAW

1. A right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.385 (2013)

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 5107, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 2008 VA examination report shows that the Veteran has right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran claims that his right ear hearing loss is due to noise exposure during his Vietnam service.  The Veteran's DD 214 shows that he served in Vietnam and that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  He also received an expert (rifle) badge.  The Veteran states that he served with an artillery unit and that he was exposed to artillery fire with no hearing protection.  In giving due consideration to the Veteran's Vietnam service during a period of war, and his awards, the Board finds his report of being exposed to artillery fire to be credible.  See 38 U.S.C.A. § 1154.  This case turns on whether there is a nexus between the Veteran's right ear hearing loss and his exposure to acoustic trauma in service.  The Board notes that there are two pertinent opinions which address whether such a nexus exists.  A September 2008 VA opinion finds that the Veteran's hearing loss was due to noise exposure after his period of service.  In support of the opinion, the examiner stated that an employer's hearing test revealed that the Veteran's right ear was normal.  In November 2009, the Veteran submitted an opinion from a private audiologist.  The audiologist found that the Veteran's hearing loss was very likely caused by his military noise exposure.  In support of the opinion, the audiologist stated that the Veteran's reported noise exposure [in service] was sufficient to cause acoustic trauma and that his high frequency neurosensory loss and its configuration are expected with acoustic trauma.  He noted that the Veteran accurately described temporary threshold shift, an indicator of acoustic trauma, related to the firing of artillery and combat.  The Board finds that the positive and the negative opinion put the evidence in equipoise as to whether the Veteran's right ear hearing loss is related to service.  As such, in applying the benefit-of-the-doubt doctrine, right ear hearing loss was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As it pertains to the claim of service connection for tinnitus, the Board notes that the Veteran currently has tinnitus.  This is a disorder in which he is competent to report as having as it is a condition that he can experience through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although a June 2008 VA examination report indicates that the Veteran denied a history of tinnitus, the Board notes that the Veteran has been diagnosed as having tinnitus.  See November 2009 audiologist report.  Moreover, in an October 2009 statement, the Veteran related that his ears rang from the first day of combat in Vietnam and that for many years after Vietnam his tinnitus was intermittent but that it was now constant.  The Board finds the Veteran's report of having tinnitus and that it started in service and continued following his Vietnam service to be credible.  Moreover, in November 2009, the private audiologist related the Veteran's tinnitus to the acoustic trauma he had in service.  In light of the foregoing, the Board finds that tinnitus was incurred in service.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


